DETAILED ACTION
   Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Amendment filed on 3/7/2022.
3.	This Office Action is made Final.
4.	Claims 14-26, 32-36, and 39-40 were previously cancelled.
5.	Claims 1-13, 27-31, 37-38 are pending.
Response to Arguments
6.	Applicant’s arguments with respect to the amended claim have been considered but are moot as necessitated by amendment and because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
7.	In light of amendment, the 35 USC § 112(b) rejection is withdrawn herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-13, 27-31, and 37-38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Deenoo et al. US 20200374960 hereafter Deenoo (Note: Provisional AP. No. 62/543,222 filed on 8/9/2017 includes support in particular Sections [0002, 0102-0105, 0128-0130 and more]; Provisional AP. No. 62/543,222 filed on 1/9/2018 in particular summary of invention see section 0002 and more; and Provisional AP. No. 62/630,001 filed on 02/13/2018 includes support for disclosure relied herein)

As to Claim 1. (Currently Amended)  Deenoo discloses a method of recovering from beam failure, comprising [Fig. 2, Title: Method/systems for beam recovery and management; Abstract: A system and methods for beam failure recovery and management]:
sending [i.e. WTRU] a beam failure recovery request message [Section 0124: WTRU transmit beam recovery request upon serving beam failure with UL (uplink) signal to indicate characteristics of type of request and identity of candidate beam] including information regarding beam failure recovery and information regarding a new candidate beam [i.e. Selected Candidate Beam] via a working beam [i.e. UL beam/PUCCH beam see 0125, 0127] of a first cell [Sections 0087, 0125, 0251: WTRU configured to operate in serving cell (i.e. first cell see 0218) of gNB; and in the event of a beam failure, WTRU perform candidate beam identification and selection and send a beam recovery request message to the gNB and indicate the selected candidate beam. Beam recovery request use UL beam; WTRU transmit the beam recovery request on the PUCCH beam associated with the selected beam recovery candidate beam. WTRU trigger BFR using a beam recovery request transmission in the SpCell (i.e. first cell see 0218)],
monitoring a response [i.e. PDCCH/DCI; Section 0135: WTRU configured to receive beam recovery response in a DL control message or DCI] to the beam failure recovery request message via the new candidate beam of a second cell [Sections 0128, 0224, 0242: The WTRU monitor the response to the beam recovery request in the candidate beams. The WTRU monitor on a certain cell (i.e. either SPcell or SCell) the PDCCH depending on the content of the beam failure indication provided to the network. The WTRU configured to monitor for a DCI in Scell (i.e. second cell) after a beam failure indication transmission],
and receiving the response to the beam failure recovery request message via the new candidate beam [Section 0085: In 5G system, WTRU receive on candidate beams during a beam recovery procedure] from the second cell [Sections 0128, 0135, 0242: The WTRU monitor the response to the beam recovery request transmission in each of the candidate beams (i.e. new beams). The WTRU configured to receive a beam recovery response message in a DL control message (i.e. DCI/PDCCH). For example, the WTRU consider the BFR complete/successful upon receiving a DL assignment and/or RAR addressed to the WTRU's C-RNTI on the PDCCH of the Scell and in another example, the WTRU monitor DCI in a CORESET preconfigured for BFR in Scell].

As to Claim 2. (Previously Presented) Deenoo discloses the method of claim 1, wherein the beam failure recovery request message is sent via physical uplink shared channel or physical uplink control channel [i.e. PUCCH] of the first cell [Sections 0103, 0125, 0251: WTRU transmit beam failure indication using PUCCH associated with the serving beam (i.e. PCell).  Beam recovery request use UL beam; WTRU transmit the beam recovery request on the PUCCH beam associated with the selected beam recovery candidate beam. WTRU trigger BFR using a beam recovery request transmission in the SpCell (i.e. first cell see 0218)].

As to Claim 3. (Previously Presented)  Deenoo discloses the method of claim 2, wherein the beam failure recovery request message is sent via physical uplink control channel of the second cell before it is sent via physical uplink shared channel or physical uplink control channel of the first cell [Sections 0230, 0233: The WTRU may be configured with dedicated PUCCH resources associated with the SpCell for reporting a Scell beam failure indication. If an Scell beam failure is detected (e.g., by the WTRU), the WTRU may transmit event triggered or aperiodic beam reporting on a selected PUCCH resource; selected PUCCH resource may implicitly indicate the index of the failed Scell, and the contents of the beam reporting may indicate the identified candidate beams in the Scell].

As to Claim 4. (Previously Presented) Deenoo discloses the method of claim 1, wherein the beam failure recovery request message is sent via one of physical uplink shared channel of the first cell, physical uplink control channel of the first cell and physical uplink control channel of the second cell [Sections 0103, 0125, 0251: WTRU transmit beam failure indication using PUCCH associated with the serving beam (i.e. PCell).  Beam recovery request use UL beam; WTRU transmit the beam recovery request on the PUCCH beam associated with the selected beam recovery candidate beam. WTRU trigger BFR using a beam recovery request transmission in the SpCell (i.e. first cell see 0218)].
As to Claim 5. (Currently Amended)  Deenoo discloses the method of claim 1, wherein the beam failure recovery request message is sent in a medium access control element [Sections 0157, 0235, 0242: If a beam failure detection occurs, the WTRU transmit beam recovery requests using MAC/L1 signaling (i.e. MAC CE). The WTRU configured to transmit a MAC CE (medium access control element) indicating Scell beam failure. Where the beam failure indication transmission include, a MAC CE transmission in PCell].

As to Claim 6. (Previously Presented)  Deenoo discloses the method of claim 5, wherein the medium access control element is scheduled in a priority higher than other uplink transmissions [Sections 0123, 0167, 0253: The WTRU receive MAC CE signaling to configure and/or select a dedicated resource for a subset of candidate beams and if a beam failure detection occurs, the WTRU determine the candidate beam for beam recovery based preconfigured/preferred candidate beam. The WTRU inform the network via any suitable indication/signaling, the indication sent by the WTRU using MAC CE with another UL transport block. For example, the WTRU may select a BWP for beam recovery in the order of priority]. 

As to Claim 7. (Original)   Deenoo discloses the method of claim 1, wherein the response is monitored via the same beam as the new candidate beam from sending the beam failure recovery request message for a predetermined time period [Sections 0128, 0159: The WTRU monitor the response to the beam recovery request in the candidate beams. The WTRU configured to monitor a specific CORESET pre-configured for reception of a beam recovery response and CORESET-BFR for a predefined time window (e.g., a beam recovery response window), after transmission of beam recovery request].

As to Claim 8. (Previously Presented)  Deenoo discloses the method of claim 1, wherein physical downlink control channel is monitored in a predefined control resource set [Sections 0090, 0242: The WTRU is configured with a PDCCH monitoring set, and decode DCI transmissions based on the received beam-specific PDCCH monitoring configuration; beam-specific PDCCH monitoring configuration include a PDCCH resource allocation parameters of a control-resource set (CORESET). The WTRU monitor DCI in a CORESET preconfigured for BFR in Scell or may assume the same BFR CORESET for all configured serving cells reuse SpCell BFR CORESET configuration for Scell].

As to Claim 9. (Previously Presented)   Deenoo discloses the method of claim 1, further comprising receiving, via physical downlink shared channel [i.e. PDSCH], transmission configuration indicator [i.e. TCI] state information in a radio resource control configuration message [Sections 0081, 0218, 0154, 0158: A WTRU configured with one or more Transmission Configuration Indication (TCI) states and use a TCI state determine antenna port quasi co-location (QCL) information associated with physical downlink shared channel (PDSCH) reception; WTRU configured with up to M TCI states. WTRU is configured with PCell and SCell and configured for multi-carrier operation. The WTRU may be preconfigured with a plurality of configuration parameter sets, such as via RRC (radio resource control) signaling. The WTRU later receives higher layer (i.e. RRC) configuration of new TCI states].
As to Claim 10. (Previously Presented)   Deenoo discloses the method of claim 1, wherein the response is a control resource set resource [i.e. CORESET] preconfigured for beam recovery sent via physical downlink control channel [Section 0135, 0242: WTRU configured to receive beam recovery response in a DL control message or DCI. For example, the WTRU consider the BFR complete/successful upon receiving a DL assignment and/or RAR addressed to the WTRU's C-RNTI on the PDCCH of the Scell and in another example, the WTRU monitor DCI in a CORESET preconfigured for BFR in Scell].

As to Claim 11. (Previously Presented)    Deenoo discloses the method of claim 1, wherein the first cell is primary cell or primary-secondary cell and the second cell is secondary cell [Section 0218: WWTRU configured with primary cell (PCell) and secondary cell (SCell), where at least one serving cell in either a master cell group (MCG) or secondary cell group (SCG) operate in a high frequency carrier and apply beamforming;  SpCell may refer to the PCell of the MCG or the primary Scell (PScell)].

As to Claim 12. (Previously Presented)  Deenoo discloses the method of claim 1, wherein the first cell is secondary cell and the second cell is primary cell or primary-secondary cell [Section 0218: WWTRU configured with primary cell (PCell) and secondary cell (SCell), where at least one serving cell in either a master cell group (MCG) or secondary cell group (SCG) operate in a high frequency carrier and apply beamforming;  SpCell may refer to the PCell of the MCG or the primary Scell (PScell)].
As to Claim 13. (Previously Presented)   Deenoo discloses the method of claim 11, before sending the beam failure recovery request message via the working beam of the primary cell or primary-secondary cell, further comprising: sending a random access procedure signal via random access procedure resource of the primary cell or primary-secondary cell [Sections 0215, 0234, 0241: The WTRU trigger a random access procedure using the dedicated resource associated with the RS. The WTRU configured with a set of random access resources, and, make selection of PRACH-config-index and/or PRACH-freqOffset of the preconfigured random access resource in the SpCell. WTRU perform a preamble (i.e. random access signal) transmission in PCell],
 and configuring the working beam [i.e. UL beam] of the primary cell or primary-secondary cell [Sections 0125, 0251: Beam recovery request use UL beam; WTRU transmit the beam recovery request on the PUCCH beam associated with the selected beam recovery candidate beam. WTRU trigger BFR using a beam recovery request transmission in the SpCell (i.e. first cell see 0218)].

As to Claim 27. (Currently Amended)  Deenoo discloses a method comprising [Fig. 2, Title: Method/systems for beam recovery and management; Abstract: A system and methods for beam failure recovery and management]:
receiving a beam failure recovery request message [Section 0124: WTRU transmit beam recovery request upon serving beam failure with UL (uplink) signal to indicate characteristics of type of request and identity of candidate beam] including information regarding beam failure recovery and information regarding a new candidate beam [Sections 0087, 0251: WTRU configured to operate in serving cell (i.e. first cell see 0218) of gNB; and in the event of a beam failure, WTRU perform candidate beam identification and selection and send a beam recovery request message to the gNB and indicate the selected candidate beam (i.e. new beam). WTRU trigger BFR using a beam recovery request transmission in the SpCell (i.e. first cell see 0218)],
  and sending a response to the beam failure recover request message via the new candidate beam [Sections 0085, 0087, 0128: In 5G system, WTRU receive on candidate beams (i.e. new beam) during a beam recovery procedure. The WTRU send beam recovery request message to the gNB; the gNB send beam recovery response message to the WTRU. The WTRU monitor the response to the beam recovery request transmission in each of the candidate beams (i.e. new beams)].

As to Claim 28. (Previously Presented)   Deenoo discloses the method of claim 27, wherein the beam failure recovery request message is received via physical uplink shared channel or physical uplink control channel as a medium access control element message [Sections 0103, 0157, 0242: WTRU transmit beam failure indication using PUCCH associated with the serving beam (i.e. PCell).  If a beam failure detection occurs, the WTRU transmit beam recovery requests using MAC/L1 signaling (i.e. MAC CE). Where the beam failure indication transmission include, a MAC CE transmission in PCell].

As to Claim 29. (Previously Presented)     Deenoo discloses the method of claim 27, wherein the response is sent in a control resource set resource preconfigured for beam recovery via physical downlink control channel [Section 0135, 0242: WTRU configured to receive beam recovery response in a DL control message or DCI. For example, the WTRU consider the BFR complete/successful upon receiving a DL assignment and/or RAR addressed to the WTRU's C-RNTI on the PDCCH of the Scell and in another example, the WTRU monitor DCI in a CORESET preconfigured for BFR in Scell].

As to Claim 30. (Original)     Deenoo discloses the method of claim 27, wherein the beam failure recovery request message is received via a working beam of a first cell [Sections 0087, 0125, 0251: WTRU configured to operate in serving cell (i.e. first cell see 0218) of gNB; and in the event of a beam failure, WTRU perform candidate beam identification and selection and send a beam recovery request message to the gNB and indicate the selected candidate beam. Beam recovery request use UL beam; WTRU transmit the beam recovery request on the PUCCH beam associated with the selected beam recovery candidate beam. WTRU trigger BFR using a beam recovery request transmission in the SpCell (i.e. first cell see 0218)].

As to Claim 31. (Original)    Deenoo discloses the method of claim 27, wherein the beam failure recovery request message is received from another cell [Section 0251: The WTRU perform BFR transmissions associated with a candidate beam in the Scell (another cell)].

As to Claim 37. (Currently Amended)  Deenoo discloses a method of recovering from beam failure, comprising [Fig. 2, Title: Method/systems for beam recovery and management; Abstract: A system and methods for beam failure recovery and management]:
receiving [i.e. WTRU] a beam management message including a carrier index and a reference signal [Sections 0080, 0239: Reference signal (RS) may refer to any signal, preamble or system signature that may be received by the WTRU; Reference signals defined for beam management in the downlink (DL), channel state information reference signals (CSI-RS), demodulation reference signals (DMRS), synchronization signals and/or other signals, may be implemented for DL beam management. The PDCCH order initiated by the network for various reasons (e.g., beam management in general; The PDCCH order may indicate the UL carrier indication/index or SUL carrier indication, PRACH format, time/frequency resources, preamble index, number of repetitions of RA resource etc.],
sending a random access procedure signal via random access procedure resource to a first cell, wherein the first cell [Section 0218: The SpCell may refer to the PCell] is a primary cell [Sections 0215, 0234, 0241: The WTRU trigger a random access procedure using the dedicated resource associated with the RS. The WTRU configured with a set of random access resources, and, make selection of PRACH-config-index and/or PRACH-freqOffset of the preconfigured random access resource in the SpCell. WTRU perform a preamble (i.e. random access signal) transmission in PCell],
configuring a working beam [i.e. UL beam/PUCCH beam see 0125, 0127] of the first cell [Sections 0125, 0251: Beam recovery request use UL beam; WTRU transmit the beam recovery request on the PUCCH beam associated with the selected beam recovery candidate beam. WTRU trigger BFR using a beam recovery request transmission in the SpCell (i.e. first cell see 0218)],
and configuring the working beam of the first cell as a working beam of a second cell, wherein the second cell is a secondary cell that, and the working beam is configured for the second cell without using random access channel resources [Sections 0096, 0128, 0232: A WTRU configured with an uplink beam set for periodic uplink control information (UCI) or UL signal transmissions; the uplink beam set may be configured to carry a supplementary PUCCH channel (i.e. secondary PUCCH cell), and may be referred to as an UL PUCCH beam set. WTRU may be able to detect multiple identical beam switching commands to indicate the same new serving beam for the purpose of switching. When the WTRU receives a PDCCH order from the gNB on the SpCell; PDCCH order from the SpCell  include an Scell index and DL QCL reference; and WTRU configured to initiate random access procedure on the Scell using the UL beam determined based on the Scell DL QCL reference indicated in the PDCCH order].

As to Claim 38. (Previously Presented)  Deenoo discloses the method of claim 37, further comprising [Fig. 2, Title: Method/systems for beam recovery and management; Abstract: A system and methods for beam failure recovery and management]:
receiving a radio resource control configuration for transmission configuration indicator [i.e. TCI] states for physical downlink shared channel and physical downlink control channel for the first cell and for the second cell [Sections 0081, 0218, 0154, 0158: A WTRU configured with one or more Transmission Configuration Indication (TCI) states and use a TCI state determine antenna port quasi co-location (QCL) information associated with physical downlink shared channel (PDSCH) reception; WTRU configured with up to M TCI states. WTRU is configured with PCell and SCell and configured for multi-carrier operation. The WTRU may be preconfigured with a plurality of configuration parameter sets, such as via RRC (radio resource control) signaling. The WTRU later receives higher layer (i.e. RRC) configuration of new TCI states].


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Zhou et al. US 20190053314 in particular title that state “Beam Failure Recovery Request Transmission;” Figs. 21, 23-25, Section [0004] the wireless device transmit a beam failure recovery request with an indication of one or more candidate beams; Section [0113] Determining and configuring a candidate beam based on beam failure event; Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 1, 2022


/JAEL M ULYSSE/Primary Examiner, Art Unit 2477